{¶ 22} This is a case where the trial court had to apply a statute. The statute in question was R.C. 3701.242(E), which says in pertinent part, "(5) When the test is performed by or on the order of a physician who, in the exercise of his professional judgment, determines the test to be necessary for providing diagnosis and treatment to the individual to be tested, if the individual or his parents has given consent to the physician for medical treatment."
 {¶ 23} There is no dispute that Ms. Davis went to Dr. Liebson for treatment. As the treating physician, he provided an affidavit stating that in his professional judgment an HIV test was necessary for diagnosis and treatment. I fail to see which part of the statute was not completely followed.
 {¶ 24} Ms. Davis argues that Dr. Liebson did not explain the basis of his medical opinion and contends that, "surely the law requires more." But the statute does not require more. The only way to make it so is for this court to rewrite the statute by inserting after the words "professional judgment" the phrase "and show how his medical opinion is necessary for the diagnosis and treatment of the disease in question." The law might be better if that had been done, but our job is to apply statutes as written and not to rewrite them the way we think they should be. I respectfully dissent.